
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


        May 16, 2006

John W. Perkins,
    Guaranty Bank and Trust Company,
        1331 Seventeenth Street,
            Denver, Colorado 80202.

Dear Mr. Perkins:

        It has been a pleasure working with you over the past eighteen months.
We very much appreciate your substantial efforts and commitment. The purpose of
this letter is to confirm the following transition arrangements that you and we
have discussed. If you agree, this letter becomes your Transition Agreement with
Guaranty Bank and Trust Company (the "Company").

1.     Service Through June 30, 2006

        You will continue to be employed through June 30, 2006 under your
current Employment Agreement with the Company, dated October 27, 2004 (your
"Employment Agreement").

        Effective on the close of business June 30, 2006, you will cease to be
employed and will retire from your positions as President and Chief Executive
Officer of the Company and director of the Company, as well as from all other
positions as a director, officer or employee of the Company or its affiliates
(together, your "Retirement"). You understand that your decision to retire from
these positions will be irrevocable and that no other action is required for it
to become effective. You agree, however, to sign any additional letters of
resignation that the Company may request that reflect accurately the terms and
conditions of your Retirement.

2.     Assistance Through December 31, 2006

        From July 1 through December 31, 2006, you agree to make yourself
reasonably available on our request from time-to-time to assist in the
transition of senior management and in any other matter related to your
employment with the Company. Your assistance is additional consideration for our
election in Section 3 of this Transition Agreement and there will be no
additional cost; provided, however, that if your assistance is requested for
more than 10 hours in a 30 day period, we will pay you at the rate of $125 per
hour for each additional hour of assistance provided.

3.     Effect of Your Retirement

        For purposes of your Employment Agreement, you and we will treat your
Retirement as (a) an expiration of the "Term of Employment" and non-renewal and
(b) an election by us pursuant to Section 4(b)(i) of your Employment Agreement
to pay the amount specified in Section 6(a)(i) of the Employment Agreement
($500,000) (the "Separation Amount").

        Your Separation Amount will be paid on January 1, 2007 (or such earlier
time as is permissible under Section 409A of the Internal Revenue Code).
However, the Company's obligation to pay your Separation Amount is contingent on
your execution as of the date of your Retirement of a Waiver and Release of
Claims in the form attached to your Employment Agreement as Annex A and such
Waiver and Release of Claims becoming effective.

        In addition to your Separation Amount, on your Retirement the Company
will pay you amounts that have become payable as of June 30, 2006 under your
Employment Agreement but have not been paid and will pay or provide the Other
Benefits (as defined in your Employment Agreement).

        On your Retirement, you shall have the option to purchase or assume the
lease in respect of (as applicable) any automobile currently provided to you by
the Company.

        On your Retirement, the Company will have no further obligation to make
payments under your Employment Agreement except as provided in this Transition
Agreement.

4.     Your Continuing Obligations to the Company

        As a result of our election in Section 3 of this Transition Agreement,
you agree that you continue to be subject to the provisions of Sections 8(a) and
8(b) of your Employment Agreement (with the Restricted Period ending on the
close of business on June 30, 2008). The other provisions of Section 8 of your
Employment Agreement also continue to apply.

5.     Miscellaneous.

        This Transition Agreement is an amendment and supplement to your
Employment Agreement. Sections 10 through 21 of your Employment Agreement
continue to apply and references in those Sections to your Employment Agreement
include this Transition Agreement. This Transition Agreement will not apply if
your employment under the Employment Agreement terminates before your
Retirement.

* * *

        If this letter properly sets forth our understanding, please sign both
copies, keep one copy for your records and return one to me. We wish you the
best in your future endeavors. We are confident in your continued success.


 
 
Very truly yours,
 
 
GUARANTY BANK AND TRUST COMPANY
 
 
By:
 
/s/  JOHN M. EGGEMEYER, III      

--------------------------------------------------------------------------------

Name: John M. Eggemeyer, III
Title: Chairman, Centennial Bank Holdings, Inc.
Accepted and agreed:
 
 
 
 
/s/  JOHN W. PERKINS      

--------------------------------------------------------------------------------

John W. Perkins
 
 
 
 





QuickLinks


Exhibit 10.3

